Title: From George Washington to Colonel Moses Hazen, 24 January 1780
From: Washington, George
To: Hazen, Moses


          
            Dr Sir,
            Morris Town Jany 24th 1780
          
          Your letter of yesterday came duly to hand. I am aware of the difficulties there would be in the way of surprising the enemy,

and I approve the caution you discover. Nothing (as I before intimated) will at present warrant the attempt, but a moral certainty that they are much off their guard, whic⟨h⟩ by your information does not appear to be the case.
          If there is only a subalterns party at Dungan’s it is not an object for a movement of your whole detachment: were the success certain it would not recompense the fatigue of the men, nor would it have a good air to go upon the Island a second time for so trifling a consideration. If a small party could with safety be sent to take off the guard it would not be amiss.
          I would recommend to you not to repose much confidence in Hatfield, from what I have learnt he is a suspicious character and will probably endeavour to serve the enemy more effectually than us.
          I am sorry a better opportunity does not seem to present itself, as I am persuaded you would make a good use of it. I am &.
        